DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 1-14-22.
	Claims 76-95 are pending in the instant application.

Election/Restrictions
Claims 87-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-14-22.
Applicant’s election without traverse of Group I, alanine as the target gene, the attenuator of L-alanine lacking nucleotides at positions 1-293, claims 76-86, in the reply filed on 1-14-22 is acknowledged.

Sequence Compliance Notice
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
Please provide a SEQ ID Nos. for the sequences listed on pages 7, 45, 53, 67, 68, 75-80, 83, 85, 86, 98-106, 109-112, 114-116, 120-124, 126-128, 132-136, 138, 140, 142-145, 148, 150.
Please provide SEQ ID NOs. for these sequences as required for compliance under 37 C.F.R. 1.821 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-86 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
s 76-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing pACYC184-Ppl-aldwt into E.coli K12 W3110, and named as E.coli K-12 W3110/pACYC184-Ppl-aldwt, for recombinant bacteria obtained by introducing pACYC184-Ppl-ald5’UTRthrA into E.coli K12 W3110, and named as E.coli K-12 W3110/pACYC184-Ppl-ald5’UTRthrA, and for recombinant bacteria obtained by introducing pACYC184 plasmid into E.coli K12 W3110, and named as E.coli K-12 W3110/pACYC184, does not reasonably provide enablement for making and using the broad genus of compounds claimed.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to compositions comprising any operon, recombinant vector, or recombinant bacterium comprising any modified attenuator which has removed all or part of a sequence in the attenuator, which forms an anterior reverse complementary palindromic sequence and a loop sequence in a terminator stem-loop structure, and a preceding sequence thereof, wherein a posterior reverse complementary palindromic sequence in the terminator stem-loop structure remains, and the remaining sequence is unable to form a stable terminator stem-loop structure, 
The state of the prior art and the predictability or unpredictability of the art:
Kwang-Ho et al (CN 104204189 (A)( (See IDS filed 4-24-2020) teach E. Coli having enhanced L-tryptophan production and methods for producing L-tryptophan by removing the leader peptide sequence.  However, Kwang-Ho is silent as to removing an anterior reverse complementary palindromic sequence in a terminator stem-loop structure, and maintaining a posterior reverse complementary palindromic sequence in the terminator.
The teachings in the specification:
Example 4. Preparation of alanine

Construction of recombinant plasmids. The double-stranded DNA molecule shown by SEQ ID No: 13 of the sequence listing is synthesized.

A PCR amplification product is obtained by performing a PCR amplification using the double-stranded DNA molecule synthesized in step 1 as a template and20 using a primer pair comprised of WY843 and WY1760.

The enzymatically cleaved product of the PCR amplification product obtained in step 2, after being subjected to a double enzymatic cleavage using restriction endonucleases Xba I and BamH I, is recovered.

The vector backbone (about 3.8kb) of the plasmid pACYC184, after being subjected to a double enzymatic cleavage using restriction endonucleases Xba I and Bam H |, is recovered. A recombinant plasmid pACYC184-Ppl2 is obtained by linking the enzymatically cleaved product in step 3 and the vector backbone in step 4.6. A PCR amplification product is obtained by performing a PCR amplification using the genome DNA of Bacillus subtilis W168 as a template and using a primer pair comprised of WY1785 and WY1778.

genome DNA of Bacillus subtilis W168 as a template and using a primer pair comprised of WY1786 and WY1778.

The vector backbone (about 4.2kb) of the recombinant plasmid pACYC184-Ppl2, after being subjected to a double enzymatic cleavage using restriction endonucleases Bam H I and Sph I, is recovered.  The enzymatically cleaved product of the PCR amplification product obtained in step 6, after being subjected to a double enzymatic cleavage using restriction endonucleases Bam H 1 and Sph I, is recovered.

A recombinant plasmid is obtained by linking the enzymatically cleaved product in step 9 and the vector backbone in step 8, and named as pACYC184-Ppl-aldwt. According to the sequencing result, a structural description for the pACYC184-Ppl-aldwt is set forth as follows: a specific DNA molecule I is inserted between the enzymatic cleavage sites of Xba I and SpA I of the plasmid pACYC184; and the DNA molecule I sequentially consists, from upstream to downstream, of the following elements: the promoter Ppl shown by SEQ ID No: 13 of the sequence listing, a recognition sequence for enzymatic cleavage by restriction endonuclease Bam H I, and the double-stranded DNA molecule shown by SEQ ID No: 17 of the sequence listing.

The enzymatically cleaved product of the PCR amplification product obtained in step 7, after being subjected to a double enzymatic cleavage using restriction endonucleases Bam H I and Sph I, is recovered.

A recombinant plasmid is obtained by linking the enzymatically cleaved product in step 11 and the vector backbone in step 8, and named as pACYC184-Ppl-ald5’UTRthrA.

According to the sequencing result, a structural description for the pACYC184-Ppl-ald5’UTRthrA is set forth as follows: a specific DNA molecule II is inserted between the enzymatic cleavage sites of Xba I and Sph I of the plasmid pACYC184; and the DNA molecule II sequentially consists, from upstream to downstream, of the following elements: the promoter Ppt shown by SEQ ID No:13 of the sequence listing, a recognition sequence for enzymatic cleavage by restriction endonuclease Bam H I, and the double-stranded DNA molecule shown by SEQ ID No: 18 of the sequence listing...

WY843: TGCTCTAGACAATTCCGACGTCTAAGAAA;
WY1760: CGCGGATCC GGTCAGTGCGTCCTGCTGAT;
WY1785: CGCGGATCCCACATATACAGGAGGAGACAGA;
WY1786: CGCGGATCCGTGCGGGCTTTTTTTTTCGACCAAAGGTAACGAGGTAACAAC CATGATCATAGGGGTTCCTAAAGA;
WY1778: ACATGCATGCGTCATAATTCGTGAAATGGTCTCT.

II. Construction of engineered bacteria for alanine

introducing pACYC184-Ppl-aldwt into E.coli K12 W3110, and named as E.coli K-12 W3110/pACYC184-Pp.-aldwt.

Recombinant bacteria is obtained by introducing pACYC184-Ppl-ald5’UTRthrA into E.coli K12 W3110, and named as E.coli K-12 W3110/pACYC184-Ppl-ald5’UTRthrA.

Recombinant bacteria is obtained by introducing pACYC184 plasmid into E.coli K12 W3110, and named as E.coli K-12 W3110/pACYC184.

III. Fermentation of engineered bacteria for alanine in a shake flask

The test strain is: E.coli K-12 W3110/pACYC184-P.-aldwr, E. coli K-12

The test strain is streaked onto a solid LB medium plate containing 34 mg/L chloramphenicol, followed by static culture for 12h at 37°C.  After completion of step 1, a bacterial lawn on the plate is picked and seeded into 3mL of a liquid LB medium, followed by shaking culture for 12h at 37°C, 220rpm, and a seed solution is obtained.

After completion of step 2, the seed solution is seeded into 30 mL of a fermentation medium in a seeding amount of 3%, followed by shaking culture at 37°C, 220rpm.

The fermentation medium is: glucose 20.0g/L, yeast powders 2.0g/L, peptone 20 4g/L, ammonium sulfate 6.0g/L, potassium dihydrogen phosphate 2.0g/L, magnesium sulfate heptahydrate 1.0g/L, betaine 1.0g/L, calcium carbonate 15.0g/L, microelement mixture 1mL/L, and water as the remainder.

The microelement mixture is: FeSO4-7H2010g/L, CaCl21.35g/L, ZnSO4-7H20 2.25¢/L, MnSO4-4H20 0.5g/L, CuSO4-5H20 1g/L, (NH4)6Mo7024-4H20 0.106¢/L, Na2B407-10H20 0.23g/L, CoCl2-6H20 0.482/L, 35% HCl 10mL/L, and water as the remainder.

During the culture, ammoniacal liquor is used to adjust the pH value of the reaction system to make it maintain at 6.8-7.0.

During the culture, sampling is made once every 3-4h to detect the content of glucose by using a biosensor analyzer SBA-40D. When the content of glucose in the system is less than 5g/L, glucose is supplemented to make the concentration of glucose in the system up to 10g/L.

Sampling is made after culture for 12h and 48h respectively, followed by centrifugation at 12,000g for 2min. The supernatant is taken for detection of the concentration of L-alanine.  After culture for 12h and 48h, the concentrations of L-alanine in the fermented supernatants are shown in Figure 2 and Table 3 (by a mean + standard deviation from repeated tests in triplicate).Table 3

After culture for 12h, the concentration of L-alanine prepared by using the engineered bacteria E. coli K-12 W3110/pACYC184-Ppr-alds5’UTRthrA with After culture for 48h, the concentration of L-alanine prepared by using the engineered bacteria E. coli K-12W3110/pACYC184-Ppl-ald5’UTRthrA with regulation of the expression of the ald gene by the 5’-untranslated region expressing element as screened by the present invention is improved by 40.8%, compared with that of the control strain E. coli K-12W3110/pACYC184-Ppl-aldwt. 

These demonstrate that using the 5’-untranslated region expressing element provided by the present invention can significantly improve the fermentation yield of alanine.

 A method for detecting the content of L-alanine in fermented broth is: HPLC, which is optimized based on the method for detecting amino acids in a reference…  and the method is particularly presented as follows (HPLC coupled to pre-column derivatization with 2,4-dinitrofluorobenzene (FDBN)):

 First, 10uL of the supernatant is taken into a 2mL centrifuge tube, into which 200uL of 0.5M NaHCO aqueous solution and 100 pL of 1% (v/v) FDBN-acetonitrile solution are added. Next, the centrifuge tube is placed in a water bath to be heated at a constant temperature of 60°C for 60min in the dark, then cooled to the room temperature, into which 700uL of 0.04mol/L KH2PO4 aqueous _ solution30 (pH=7.2+0.05; the pH is adjusted with 40g/L KOH aqueous solution) is added, and shaken well. After being static for 15min, filtration is performed and filtrates are collected. The filtrates are for injection, and injection volume is 15uL.  C18 column …  is used as the chromatographic column; column temperature: 40°C; UV _ detection wavelength: 360nm; mobile phase A: 0.04mol/L KH2PO4 aqueous solution (pH=7.2+0.05; the pH is adjusted with 40g/100mL KOH aqueous solution), mobile phase B: 55% (v/v) acetonitrile aqueous solution, and total flux of the mobile phases: 1ImL/min.

The process of elution is presented as follows: at the starting time of elution (0 min), the mobile phase A accounts for 86% by volume of the total flux of the mobile phases, and mobile phase B for 14%; the process of elution is divided into 4 stages, and in each stage, parts by volume of the mobile phase A and the mobile phase B accounting for the total flux of the mobile phases appear a linear variation; when the first stage (a total duration of 2min from the starting time) ends, the mobile phase A accounts for 88% by volume of the total flux of the mobile phases, and mobile phase B for 12%; when the second stage (a total duration of 2 min from the ending time for the first stage) ends, the mobile phase A accounts for 86% by volume of the total flux of the mobile phases, and mobile phase B for 14%; when the third stage (a total duration of 6min from the ending time for the second stage) ends, the mobile phase A accounts for 70% by volume of the total flux of the mobile phases, and the mobile phase B for 30%; when the fourth stage (a total duration of 10min from the ending time for the third stage) ends, the mobile phase A accounts for 30% by volume of the total flux of the mobile phases, and mobile phase B for 70%.



[Citations omitted] [Emphases added].
The specification, however, fails to teach representative number of species for the myriad of constructs claimed.  The examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genus of compounds or recombinant bacteria claimed.
 Since the specification fails to provide the particular guidance for making and/or using the expansive genus claimed, and since determination of the factors required for making and using the instantly claimed genus is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
2-25-22

/JANE J ZARA/Primary Examiner, Art Unit 1635